Citation Nr: 1629361	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  10-11 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether the May 1996 rating decision, which determined that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for right ear hearing loss, was clearly and unmistakably erroneous?

2.  Entitlement to service connection for right ear hearing loss.

3.  What rating is warranted for left ear hearing loss from August 8, 2006?

4.  Entitlement to a compensable rating for hemorrhoids.


ATTORNEY FOR THE BOARD

M. Carsten, Counsel




INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC, which determined that new and material evidence sufficient to reopen a claim of entitlement to service connection for right ear hearing loss had not been submitted.  The appeal was certified to the Board by the RO in Roanoke, Virginia.  

As explained in greater detail below, the Board finds the issue is more appropriately considered as whether the May 1996 rating decision contained clear and unmistakable error, rather than whether new and material evidence has been submitted to reopen the claim.

In May 2016, the Board sent the Veteran a letter to clarify representation.  The Veteran responded that he wished to represent himself.  Accordingly, the power of attorney in favor of Disabled American Veterans has been revoked and the Board does not recognize a representative at this time.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The issues of entitlement to service connection for right ear hearing loss, what rating is warranted for left ear hearing loss from August 8, 2006, and entitlement to a compensable rating for hemorrhoids are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The May 1996 rating decision, which determined that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for right ear hearing loss, contains an outcome determinative error in applying the law extant at that time to the facts that were before the adjudicator.


CONCLUSION OF LAW

The May 1996 rating decision, which determined that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for right ear hearing loss, was clearly and unmistakably erroneous.  38 U.S.C.A. § 7105(West 2014); 38 C.F.R. § 3.105(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In August 1987, the Board denied entitlement to service connection for bilateral hearing loss.  Regarding the right ear, the Board determined that the Veteran had a current right ear hearing loss disability, but found that it was not manifest during service or to a compensable degree within one year following discharge.  The record at that time contained evidence of current right ear hearing loss disability and in-service noise exposure, but did not include evidence of a relationship between current disability and military noise exposure.  The Board decision is final.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

In April 1996, the Veteran requested to reopen his claim.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The regulations in effect at that time defined new and material evidence as evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (1995).

In May 1996, VA determined that new and material evidence had not been submitted to reopen a claim for a right ear hearing loss.  The rating decision found that the submitted evidence failed to show right ear hearing loss was incurred in service.  The May 1996 rating decision indicates that it considered an April 27, 1992 letter from Walter Reed Army Medical Center.  This letter notes that the Veteran's "hearing loss seemed to precede Federal civilian employment, but may be related to military service".  The Veteran did not appeal this decision and it is also final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error.  See 38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 3.105(a).  In order for clear and unmistakable error to exist, the United States Court of Appeals for Veterans Claims (Court) has stated:

(1) '[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied,' (2) the error must be 'undebatable' and of the sort 'which, had it not been made, would have manifestly changed the outcome at the time it was made,' and (3) a determination that there was [clear and unmistakable error] must be based on the record and law that existed at the time of the prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has stated that there are two requirements to establish clear and unmistakable error: (1) the alleged error must have been outcome determinative; and (2) the error must have been based upon the evidence of record at the time of the original decision. Cook v. Principi, 318 F.3d 1334, 1344 (Fed. Cir. 2002) (citations omitted).

While not specifically pled by the Veteran, a review of the claims folder shows that the newly submitted evidence (April 1992 letter) undebatably constitutes new and material evidence in that it suggested a "nexus" between a hearing loss and military noise exposure.  Accordingly, the Board finds that the May 1996 rating decision was clearly and unmistakably erroneous in declining to reopen entitlement to service connection for right ear hearing loss.  

Having determined that the claim should have been reopened at that time, there is no need to discuss whether new and material evidence has been added to the record since the May 1996 rating decision and the claim must be addressed on the merits.  See 38 C.F.R. § 3.156(a) (2015).


ORDER

The May 1996 rating decision contained clear and unmistakable error in failing to reopen a claim of entitlement to service connection for right ear hearing loss. 


REMAND

Information in the record suggests the Veteran is receiving benefits from the Social Security Administration.  These records are potentially relevant and should be requested.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim).

Service connection for right ear hearing loss

The Veteran underwent a VA examination in July 2013.  The audiologist opined that the right ear hearing loss was not caused by or a result of the Veteran's service as right ear hearing acuity was within the normal range at service entrance and exit from 1967-1970.  

On review, the above opinion is considered inadequate.  In this regard, the absence of in-service evidence of a hearing disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim and regardless of in-service test results, the Veteran may establish entitlement to service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  Under these circumstances, an additional examination is warranted.  

Increased rating for left ear hearing loss

In October 2013, VA granted entitlement to service connection for a left ear hearing loss and assigned a noncompensable rating from August 8, 2006.  The Veteran disagreed with the rating and perfected an appeal.  The rating for the left ear is inextricably intertwined with the claim of entitlement to service connection for right ear hearing loss.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Hence, adjudication of this claim is deferred.  

Increased rating for hemorrhoids

In February 2015, VA continued a noncompensable rating for hemorrhoids.  Review of the Veterans Appeals Control and Locator System (VACOLS) reflects a pending notice of disagreement as to the rating, but there is no indication that a statement of the case was issued.  A remand is necessary so that this can be accomplished.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Request records from the Social Security Administration.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, schedule the appellant for a VA audiometric examination.  The examiner is to be provided access to the VBMS file, the Virtual VA file and a copy of this remand.  The examiner must specify in the report that these records have been reviewed.  

The examiner is requested to indicate whether it is at least as likely as not that current right ear hearing loss disability is related to in-service noise exposure.  In making this determination, the examiner is advised that the absence of a hearing loss disability for VA purposes during service is not always fatal to a service connection claim and that a negative opinion based solely on the absence of documented in-service hearing loss is not considered adequate.  The examiner is requested to discuss whether there is any medical basis for delayed onset hearing loss.  

As to whether there were any threshold shifts, the examiner is reminded that prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA) and these should be converted to International Standards Organization (ISO)-American National Standards Institute (ANSI) in order to facilitate data comparison.

3.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event the Veteran does not report for any scheduled VA examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  The RO should review any examination report to ensure that it is in complete compliance with the directives of this Remand.  The AMC/RO must ensure that the examiner documented his/her consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issues of entitlement to service connection for right ear hearing loss and what rating is warranted for left ear hearing loss from August 8, 2006.  If the benefits sought on appeal remain denied, the appellant and his representative, if any, should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

6.  Issue a statement of the case addressing entitlement to a compensable rating for hemorrhoids.  If, and only if, the appellant completes his appeal by filing a timely substantive appeal on the aforementioned issue should it be returned to the Board.  38 U.S.C.A. § 7104 (West 2014).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


